                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



CHRISTOPHER MOEHRL, MICHAEL     )
COLE, STEVE DARNELL, VALERIE    )
NAGER, JACK RAMEY, DANIEL       )
UMPA, and JANE RUH, on behalf of)
themselves and all others similarly situated,
                                )
                                )
       Plaintiffs,              )
                                )                   Case No: 1:19-cv-01610
                                )
                                )
v.                              )                   Judge Andrea Wood
                                )
THE NATIONAL ASSOCIATION OF     )
REALTORS, REALOGY HOLDINGS      )
CORP., HOMESERVICES OF AMERICA, )
INC., BHH AFFILIATES, LLC, HSF  )
AFFILIATES, LLC, THE LONG &     )
FOSTER COMPANIES, INC.,         )
RE/MAX LLC, and KELLER          )
WILLIAMS REALTY, INC.,          )
                                )
       Defendants.              )

                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on August 16, 2019, Dkt. No. 121, Joint Motion for Entry

of Agreed Confidentiality Order and Agreed Order Regarding Production of Electronically Stored

Information and Paper Documents was electronically filed with the Clerk of the United States

District Court for the Northern District of Illinois by filing through the CM/ECF system, which

served a copy of the foregoing upon all counsel of record.


                                                    /s/ Anna P. Hayes

                                                    Counsel for Keller Williams Realty, Inc.
                                                    Timothy Ray
                                                    Timothy.Ray@hklaw.com
    Martin G. Durkin
     martin.durkin@hklaw.com
    William F. Farley
     william.farley@hklaw.com
    HOLLAND & KNIGHT LLP
    150 N. Riverside Plaza, Suite 2700
    Chicago, IL 60603
    (312) 263-3600

    David C. Kully
     david.kully@hklaw.com
    Anna P. Hayes
     anna.hayes@hklaw.com
    HOLLAND & KNIGHT LLP
    800 17th Street NW, Suite 1100
    Washington, DC 20530
    (202) 469-5415




2
